Citation Nr: 1741961	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-31 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a left foot disorder.

2. Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to February 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A personal hearing was conducted between the Veteran and undersigned in June 2017.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2011, the Veteran reported a history of treatment at the VA medical facility (VAMC) in Fresno since 1979.  The record shows that treatment records for melanoma from February 2003 to June 2010 and treatment records for melanoma and warts from December 2001 to May 2008 were requested from VAMC Fresno.  See July 2012 and September 2012 SHARE Print Screens.  The record does not indicate request or receipt of treatment records dated prior to December 2001.  The earlier records strongly reflect VA treatment prior to that date.  As these records are in VA's constructive possession and may bear on the Veteran's claims of having experienced his foot and skin conditions continuously since service, they should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).


The Veteran's spouse also indicated that she was attempting to obtain in-service treatment records from a historical medical archive at Tripler Army Medical Center in Hawaii.  Given VA's heightened duty to assist due to the unavailability of the Veteran's service treatment records, VA should attempt to obtain those records as well.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

On remand, the Veteran should be afforded a VA examination.  The Veteran asserts that he developed warts on his left foot in service from stepping on a broken lightbulb and marching for long periods of time.  He also contends that he developed a pre-cancerous mole due to multiple in-service sunburns.  See June 2017 Hearing Transcript.  VA treatment records show a diagnosis of calluses on the left foot, and private treatment records show that the Veteran was diagnosed with malignant melanoma in March 1996, with subsequent VA screenings for malignant neoplasms.  See April 2013 Medical Treatment Record, Non-Government Facility.  A lay statement from the Veteran's mother and testimony from his spouse report that the Veteran has experienced the same foot and skin problems since service.  See December 2012 Buddy/Lay Statement; June 2017 Hearing Transcript.  

Because there is competent evidence of persistent symptomology, credible reports of in-service incidents, and an indication that the foot and skin conditions may be related to service, but insufficient competent medical evidence to decide the claims, the Veteran should be provided a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records, including treatment records from VAMC Fresno prior to December 2001.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a disability of the left foot and skin that had its onset in service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

